Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 12/23/2021.
Claims 1-20 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “device” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the disclosure, as originally filed, reveals the corresponding structure in at least claim 8 as “one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to” and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 recite execute the particular job to a first cluster computing framework and the second job according to the criteria for the particular job” is not supported by the disclosure as originally filed. That is, the disclosure, as originally filed, supports execution of the particular job in accordance with its execution criteria (instant specification “a request to execute the first job in accordance with the information associated with the first job and the criteria for the first job” in at least ¶ [0018]) and the disclosure, as originally filed, supports execution of the second job in accordance with its execution criteria (instant specification “a request to execute the second job in accordance with the information associated with the second job and the criteria for the second job” in at least ¶ [0018]), however, the disclosure, as originally filed, is devoid of any teaching that the second job is requested to be executed in accordance with the criteria for the particular job as the claim has been amended to recite. There is no support for executing one job in accordance with the criteria of another job. At best, the second job is executed in parallel with the particular job in accordance with the job execution criteria indicating parallel execution, however, the claims and the disclosure recite the criteria as separate from the job execution criteria and therefore there is no support for executing one job in accordance with the criteria of another job, the criteria
Claims 2-7, 9-14 and 16-20 depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over SIVASUBRAMANIAN et al. Pub. No. US 2010/0250748 A1 (hereafter Sivasubramanian) in view of Tracht et al. Pub. No. US 2016/0112509 A1 (hereafter Tracht).

With regard to claim 1, Sivasubramanian teaches a method, comprising: receiving, by a device (A system for scaling aspects of a data environment using a separate control environment, comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the system to in at least claim 16), a request for a plurality of jobs to be executed (a customer could instead submit a request via an externally-facing API of the Web services layer, which can parse the request to determine the action(s) being requested. In this embodiment, information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may in parallel (Workflows and tasks can be scheduled in parallel in order to increase throughput and maximize processing resources in at least ¶ [0032]);
determining, by the device and based on receiving the request, criteria for a particular job of the plurality of jobs (Upon receiving the job information, the information is analyzed to determine and/or assemble an appropriate workflow for the requested action 510 in at least ¶ [0042]),
wherein the criteria for the particular job includes a job execution criteria indicating that the particular job is to be executed in parallel with a second job of the plurality of jobs (The workflow component also can select specific tasks related to the amount of storage requested, any specific hardware requirements, or other such tasks. These tasks can be added to the workflow in an order of execution useful for the overall job. While some tasks can be performed in parallel, other tasks rely on previous tasks to be completed first. The workflow component or service can include this information in the workflow, and the tasks can be executed and information passed as needed in at least ¶ [0030]);
providing, by the device, to a first cluster computing framework different from the device, and based on the job execution criteria of the particular job, the criteria for the particular job (information for the action can be stored to a job queue 412 or other such location. Once information is stored to the job queue, the action can be performed 414 and the customer notified 416 in at least ¶ [0040] and information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location in at least ¶ [0041] and the workflow information is written to storage, and at least one separate execution component (not shown) pulls or otherwise accesses or receives tasks to be executed based upon the workflow information in at least ¶ [0031] and information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location in at least ¶ [0041]) and a request to execute the particular job and the second job according to the criteria for the particular job (A workflow in general is a sequence of tasks that should be executed to perform a specific job in at least ¶ [0029] and The monitoring component can cause a workflow to be executed as discussed elsewhere herein in at least ¶ [0054] and perform the task with respect to a data repository and/or data instance in at least ¶ [0042] and Workflows and tasks can be scheduled in parallel in order to increase throughput and maximize processing resources … multiple threads can be running in parallel for different workflows to accelerate the processing of the workflow in at least ¶ [0032] and State information can be passed to a component of the data plane for each task necessary to perform the action, such that the control plane can manage the performance of the tasks without having direct access into the data stores or other such components of the data plane in at least ¶ [0012], Examiner notes that the state information needed to perform an action is passed for each task, that is, the criteria for the job is passed to the second task);
receiving, by the device and from the first cluster computing framework, information indicating whether execution of the particular job failed (return a response upon completion of the task 512 and final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 516 in at least ¶ [0042] and For each of the tasks in such a workflow, at least one test for success or failure can be executed in at least ¶ [0056]); and
performing, by the device and based on the information indicating that the execution of the particular job failed, a disaster recovery technique for the particular job (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056]),
perform a second execution of the particular job and the second job according to the criteria for the particular job (If a response is not received after a specified number of retries, then the monitoring component can determine that there is a problem and can store information in the Admin data store 222 or another such job queue to perform an action for the instance, such as to verify the problem and re-provision the instance if necessary in at least ¶ [0035] and State information can be passed to a component of the data plane for each task necessary to perform the action, such that the control plane can manage the performance of the tasks without having 
Sivasubramanian teaches monitoring health of repositories, instances and hosts and re-provisioning another instance if a response is not received (moving jobs from a non-operational instance to an operational instance, see at least ¶ [0033], [0035] and [0028]) but Sivasubramanian does not specifically teach the non-operational instance is of a first functional cluster of the first cluster computing framework and the operational instance is of a second functional cluster of a different device.
However, in analogous art Tracht teaches wherein the disaster recovery technique includes instructing a second cluster computing framework, different from the device, to perform a second execution of the particular job and the second job according to the criteria for the particular job (a first cluster of nodes such as the nodes 116, 118 (e.g., a first set of storage controllers configured to provide access to a first storage aggregate comprising a first logical grouping of one or more storage devices) may be located on a first storage site. A second cluster of nodes, not illustrated, may be located at a second storage site (e.g., a second set of storage controllers configured to provide access to a second storage aggregate comprising a second logical grouping of one or more storage devices). The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs at a disaster storage site comprising the disaster cluster of nodes (e.g., the first cluster of nodes provides client devices with switchover data access to storage devices of the second 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the switching the particular job to a different cluster of Tracht with the systems and methods of Sivasubramanian resulting in a system in which responsive to requirement for disaster recovery, jobs may be switched to another cluster where the non-operational instance of Sivasubramanian is one functional cluster of the first cluster computing framework and the operational instance of Sivasubramanian is another functional cluster of another device as in Tracht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving disaster recovery providing for alternate cluster resources for job execution (See Tracht ¶ [0028]).

With regard to claim 3, Sivasubramanian teaches wherein the particular job is a job that has been previously posted to the first cluster computing framework (the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification. The testing and retry can be performed automatically via the data environment, or as managed by the control environment in at least ¶ [0056]); and
wherein determining the criteria for the particular job comprises: determining a modification to criteria for the job that has been previously posted to the first cluster computing framework (A workflow component (or system of 

With regard to claim 4, Sivasubramanian teaches wherein the execution of the particular job is a first execution (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification. The testing and retry can be performed automatically via the data environment, or as managed by the control environment in at least ¶ [0056]); and
wherein the method further comprises: receiving, based on performing the disaster recovery technique, information indicating that the second execution of the particular job is complete (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056] and return a response upon completion of the task 512 and final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 516 in at least ¶ [0042]); and
analyzing, based on receiving the information indicating that the second execution of the particular job is complete, results of the second execution (For each of the tasks in such a workflow, at least one test for success can be executed in at least ¶ [0056] and The service can store the current state of the state machine, keeping track of the steps which executed successfully) in at least ¶ [0062]).

With regard to claim 5, Sivasubramanian teaches the method of claim 4,
Sivasubramanian does not specifically teach determining an elapsed time for executing the other particular job.
However, in analogous art Tracht teaches wherein analyzing the results of the second execution comprises: determining an elapsed time for the second execution for the particular job (provide notifications 332 to the data management component 304 and/or notifications 334 to notifications targets 336 (e.g., specified by the data management component 304, such as through the data copy request 308) about faults associated with data copy operations, successful completions of data copy operations, and/or other data copy operation information (e.g. a measured latency, a time to complete a data copy operation, etc.) in at least ¶ [0057]); and
comparing, based on determining the elapsed time, the second execution for the particular job and execution of a third of the plurality of jobs (transport characteristics of a transport may be evaluated to determine a threshold safety criteria, such as an expected response time <response time of a third job> to receive a completion notification regarding the first data copy operation of the first data over the first transport. The threshold safety criteria may be determined based upon a location of 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining and comparing an elapsed time for executing the other particular job of Tracht with the systems and methods of Sivasubramanian resulting in a system in which validating successful completion comprises determining and comparing elapsed time for executing a job to an expected elapsed time as in Tracht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing efficiency of response to failure/success of job by retrying if necessary following a specified amount of time expected for completion of job (See at least ¶ [0057]).

With regard to claim 8, Sivasubramanian teaches a device, comprising: one or more memories; and one or more processors coupled to the one or more memories, configured to (A system for scaling aspects of a data environment using a 
receive a request for a plurality of jobs to be executed (a customer could instead submit a request via an externally-facing API of the Web services layer, which can parse the request to determine the action(s) being requested. In this embodiment, information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location. The job queue can be monitored, such as by a sweeper component, to determine the presence of job information 506 and, when job information is detected, a request can be sent to initiate a workflow for the requested action 508. This can include a request sent by the sweeper component to a workflow component and/or service to instantiate a workflow. In other embodiments, a workflow component might monitor the job queue for jobs in at least ¶ [0041]) in parallel (Workflows and tasks can be scheduled in parallel in order to increase throughput and maximize processing resources in at least ¶ [0032]);
determine, based on receiving the request, criteria for a particular job of the plurality of jobs (Upon receiving the job information, the information is analyzed to determine and/or assemble an appropriate workflow for the requested action 510 in at least ¶ [0042]),
wherein the criteria for the particular job includes a job execution criteria  indicating that the particular job is to be executed in parallel with a second job of the plurality of jobs (The workflow component also can select specific tasks related to 
provide, to a first cluster computing framework different from the device and based on the job execution criteria of the particular job, the criteria for the particular job (information for the action can be stored to a job queue 412 or other such location. Once information is stored to the job queue, the action can be performed 414 and the customer notified 416 in at least ¶ [0040] and information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location in at least ¶ [0041] and the workflow information is written to storage, and at least one separate execution component (not shown) pulls or otherwise accesses or receives tasks to be executed based upon the workflow information in at least ¶ [0031] and information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location in at least ¶ [0041]) and a request to execute the particular job  and the second job according to the criteria for the particular job (A workflow in general is a sequence of tasks that should be executed to perform a specific job in at least ¶ [0029] and The monitoring component can cause a workflow to be executed as discussed elsewhere herein in at least ¶ [0054] and perform the task , Examiner notes that the state information needed to perform an action is passed for each task, that is, the criteria for the job is passed to the second task);
receive, from the first cluster computing framework, information indicating whether execution of the particular job failed (return a response upon completion of the task 512 and final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 516 in at least ¶ [0042] and For each of the tasks in such a workflow, at least one test for success or failure can be executed in at least ¶ [0056]); and
perform, based on the information indicating that the execution of the particular job failed, a disaster recovery technique for the particular job (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056]),
perform a second execution of the particular job and the second job according to the criteria for the particular job (If a response is not received after a specified number of retries, then the monitoring component can determine that there is a problem and can store information in the Admin data store 222 or another such job queue to perform an action for the instance, such as to verify the problem and re-provision the instance if necessary in at least ¶ [0035] and State information can be passed to a component of the data plane for each task necessary to perform the action, such that the control plane can manage the performance of the tasks without having direct access into the data stores or other such components of the data plane in at least ¶ [0012]).
Sivasubramanian teaches monitoring health of repositories, instances and hosts and re-provisioning another instance if a response is not received (moving jobs from a non-operational instance to an operational instance, see at least ¶ [0033], [0035] and [0028]) but Sivasubramanian does not specifically teach the non-operational instance is of a first functional cluster of the first cluster computing framework and the operational instance is of a second functional cluster of a different device.
However, in analogous art Tracht teaches wherein the disaster recovery technique includes instructing a second cluster computing framework, different from the device, to perform a second execution of the particular job and the second job according to the criteria for the particular job (a first cluster of nodes such as the nodes 116, 118 (e.g., a first set of storage controllers configured to provide access to a first storage aggregate comprising a first logical grouping of one or more storage devices) may be located on a first storage site. A second cluster of nodes, not 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the switching the particular job to a different cluster of Tracht with the systems and methods of Sivasubramanian resulting in a system in which responsive to requirement for disaster recovery, jobs may be switched to another cluster where the non-operational instance of Sivasubramanian is one functional cluster of the first cluster computing framework and the operational instance of Sivasubramanian is another functional cluster of another device as in Tracht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving disaster recovery providing for alternate cluster resources for job execution (See Tracht ¶ [0028]).

With regard to claim 10, Sivasubramanian teaches wherein the particular job is a job that has been previously posted to the first cluster computing framework (the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification. The testing and retry can be performed automatically via the data environment, or as managed by the control environment in at least ¶ [0056]); and
wherein the one or more processors, when determining the criteria for the particular job, are configured to: determine a modification to criteria for the job that has been previously posted to the first cluster computing framework (A workflow component (or system of components) in one embodiment is operable to manage and/or perform the hosting and executing of workflows for tasks such as: repository creation, modification, and deletion; recovery and backup; security group creation, deletion, and modification; user credentials management; and key rotation and credential management in at least ¶ [0029] and ¶ [0031] and a task can invoke the appropriate API to perform the desired scaling. For example, a "modifyDatabase" or similar API can be called to increase or decrease the storage capacity for a customer in at least ¶ [0050]).

With regard to claim 11, Sivasubramanian teaches wherein the execution of the particular job is a first execution (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other 
wherein the one or more processors are further configured to: receive, based on performing the disaster recovery technique, information indicating that the second execution of the particular job is complete (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056] and return a response upon completion of the task 512 and final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 516 in at least ¶ [0042]); and
analyze, based on receiving the information indicating that the second execution of the particular job is complete, results of the second execution (For each of the tasks in such a workflow, at least one test for success can be executed in at least ¶ [0056] and The service can store the current state of the state machine, keeping track of the steps which executed successfully) in at least ¶ [0062]).

With regard to claim 12, Sivasubramanian teaches the device of claim 11,
Sivasubramanian does not specifically teach determining an elapsed time for executing the other particular job.
However, in analogous art Tracht teaches wherein the one or more processors, when analyzing the results of the second execution, are configured to: determine an elapsed time for the second execution for the particular job 
compare, based on determining the elapsed time, the second execution for the particular job and execution of third job of the plurality of jobs (transport characteristics of a transport may be evaluated to determine a threshold safety criteria, such as an expected response time <response time of a third job> to receive a completion notification regarding the first data copy operation of the first data over the first transport. The threshold safety criteria may be determined based upon a location of the first destination (e.g., locally attached storage may be expected to provide a data copy operation result quicker than a remote cluster network located thousands of miles away), a data transfer rate of the first transport, a threshold response time of the first transport and/or the first destination, and/or other characteristics of the first transport and/or the first destination. Responsive to the first data copy operation not being complete and the threshold safety criteria being satisfied by the first data copy operation (e.g., an elapsed execution of the first data copy operation may be less than the expected response time), a data safety message, indicating that the first data is safe, may be provided to the application in at least ¶ [0079]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining and comparing 

With regard to claim 15, Sivasubramanian teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to (Each server typically will include an operating system that provides executable program instructions for the general administration and operation of that server, and typically will include a computer-readable medium storing instructions that, when executed by a processor of the server, allow the server to perform its intended functions in at least ¶ [0021]):
receive a request for a plurality of jobs to be executed (a customer could instead submit a request via an externally-facing API of the Web services layer, which can parse the request to determine the action(s) being requested. In this embodiment, information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location. The job queue can be monitored, such as by  in parallel (Workflows and tasks can be scheduled in parallel in order to increase throughput and maximize processing resources in at least ¶ [0032]);
determine, based on receiving the request, criteria for a particular job of the plurality of jobs (Upon receiving the job information, the information is analyzed to determine and/or assemble an appropriate workflow for the requested action 510 in at least ¶ [0042]),
wherein the criteria for the particular job includes a job execution criteria indicating that the particular job is to be executed in parallel with a second job of the plurality of jobs (The workflow component also can select specific tasks related to the amount of storage requested, any specific hardware requirements, or other such tasks. These tasks can be added to the workflow in an order of execution useful for the overall job. While some tasks can be performed in parallel, other tasks rely on previous tasks to be completed first. The workflow component or service can include this information in the workflow, and the tasks can be executed and information passed as needed in at least ¶ [0030]);
provide, to a first cluster computing framework different from the device and based on the job execution criteria of the particular job, the criteria for the particular job (information for the action can be stored to a job queue 412 or other such and a request to execute the particular job and the second job according to the criteria for the particular job (A workflow in general is a sequence of tasks that should be executed to perform a specific job in at least ¶ [0029] and The monitoring component can cause a workflow to be executed as discussed elsewhere herein in at least ¶ [0054] and perform the task with respect to a data repository and/or data instance in at least ¶ [0042] and Workflows and tasks can be scheduled in parallel in order to increase throughput and maximize processing resources … multiple threads can be running in parallel for different workflows to accelerate the processing of the workflow in at least ¶ [0032] and State information can be passed to a component of the data plane for each task necessary to perform the action, such that the control plane can manage the performance of the tasks without having direct access into the data stores or other such components of the data plane in at least ¶ [0012], Examiner notes that the state information needed to perform an action is passed for each task, that is, the criteria for the job is passed to the second task);
receive, from the first cluster computing framework, information indicating whether execution of the particular job failed (return a response upon completion of the task 512 and final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 516 in at least ¶ [0042] and For each of the tasks in such a workflow, at least one test for success or failure can be executed in at least ¶ [0056]); and
perform, based on the information indicating that the execution of the particular job failed, a disaster recovery technique for the particular job (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056]),
perform a second execution of the particular job and the second job according to the criteria for the particular job (If a response is not received after a specified number of retries, then the monitoring component can determine that there is a problem and can store information in the Admin data store 222 or another such job queue to perform an action for the instance, such as to verify the problem and re-provision the instance if necessary in at least ¶ [0035] and State information can be passed to a component of the data plane for each task necessary to perform the action, such that the control plane can manage the performance of the tasks without having 
Sivasubramanian teaches monitoring health of repositories, instances and hosts and re-provisioning another instance if a response is not received (moving jobs from a non-operational instance to an operational instance, see at least ¶ [0033], [0035] and [0028]) but Sivasubramanian does not specifically teach the non-operational instance is of a first functional cluster of the first cluster computing framework and the operational instance is of a second functional cluster of a different device.
However, in analogous art Tracht teaches wherein the disaster recovery technique includes instructing a second cluster computing framework, different from the device, to perform a second execution of the particular job and the second job according to the criteria for the particular job (a first cluster of nodes such as the nodes 116, 118 (e.g., a first set of storage controllers configured to provide access to a first storage aggregate comprising a first logical grouping of one or more storage devices) may be located on a first storage site. A second cluster of nodes, not illustrated, may be located at a second storage site (e.g., a second set of storage controllers configured to provide access to a second storage aggregate comprising a second logical grouping of one or more storage devices). The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs at a disaster storage site comprising the disaster cluster of nodes (e.g., the first cluster of nodes provides client devices with switchover data access to storage devices of the second 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the switching the particular job to a different cluster of Tracht with the systems and methods of Sivasubramanian resulting in a system in which responsive to requirement for disaster recovery, jobs may be switched to another cluster where the non-operational instance of Sivasubramanian is one functional cluster of the first cluster computing framework and the operational instance of Sivasubramanian is another functional cluster of another device as in Tracht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving disaster recovery providing for alternate cluster resources for job execution (See Tracht ¶ [0028]).

With regard to claim 17, Sivasubramanian teaches wherein the particular job is a job that has been previously posted to the first cluster computing framework (the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification. The testing and retry can be performed automatically via the data environment, or as managed by the control environment in at least ¶ [0056]); and
wherein the one or more instructions, that cause the one or more processors to determine the criteria for the particular job, cause the one or more processors to: determine a modification to criteria for the job that has been previously posted to the first cluster computing framework (A workflow component (or system of components) in one embodiment is operable to manage and/or perform the hosting and executing of workflows for tasks such as: repository creation, modification, and deletion; recovery and backup; security group creation, deletion, and modification; user credentials management; and key rotation and credential management in at least ¶ [0029] and ¶ [0031] and a task can invoke the appropriate API to perform the desired scaling. For example, a "modifyDatabase" or similar API can be called to increase or decrease the storage capacity for a customer in at least ¶ [0050]).

With regard to claim 18, Sivasubramanian teaches wherein the execution of the particular job is a first execution (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification. The testing and retry can be performed automatically via the data environment, or as managed by the control environment in at least ¶ [0056]); and
wherein the one or more instructions, when executed by the one or more processors, cause the one or more processors to: receive, based on performing the disaster recovery technique, information indicating that the second execution of the particular job is complete (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056] and return a response upon completion of the task 512 and final task has been completed, a message is sent to the requesting customer 
analyze, based on receiving the information indicating that the second execution of the particular job is complete, results of the second execution (For each of the tasks in such a workflow, at least one test for success can be executed in at least ¶ [0056] and The service can store the current state of the state machine, keeping track of the steps which executed successfully) in at least ¶ [0062]).

With regard to claim 19, Sivasubramanian teaches the non-transitory computer-readable medium of claim 18, wherein the one or more instructions, that cause the one or more processors to
Sivasubramanian does not specifically teach determining an elapsed time for executing the other particular job.
However, in analogous art Tracht teaches analyze the results of the second execution, cause the one or more processors to: determine an elapsed time for the second execution for the particular job (provide notifications 332 to the data management component 304 and/or notifications 334 to notifications targets 336 (e.g., specified by the data management component 304, such as through the data copy request 308) about faults associated with data copy operations, successful completions of data copy operations, and/or other data copy operation information (e.g. a measured latency, a time to complete a data copy operation, etc.) in at least ¶ [0057]); and
compare, based on determining the elapsed time, the second execution for the particular job and execution of third job of the plurality of jobs (transport 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining and comparing an elapsed time for executing the other particular job of Tracht with the systems and methods of Sivasubramanian resulting in a system in which validating successful completion comprises determining and comparing elapsed time for executing a job to an expected elapsed time as in Tracht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing efficiency of response to failure/success of job by retrying if necessary following a specified amount of time expected for completion of job (See at least ¶ [0057]).

Claims 2, 6, 9, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SIVASUBRAMANIAN et al. Pub. No. US 2010/0250748 A1 (hereafter Sivasubramanian) in view of Tracht et al. Pub. No. US 2016/0112509 A1 (hereafter Tracht) as applied to claims 1, 3-5, 8, 10-12, 15 and 17-19 above and in further view of Musavathi et al. Pub. No. US 2008/0271042 A1 (hereafter Musuvathi).

With regard to claim 2, Sivasubramanian and Tracht teach the method of claim 1, further comprising:
Sivasubramanian and Tracht do not specifically teach creating a job stack.
However, in analogous art Musuvathi teaches causing a job stack to be created based on the plurality of jobs; and wherein providing the request to execute the particular job to the first cluster computing framework comprises: providing, based on the job stack being created, the request to execute the particular job to the first cluster computing framework (Thus, model checker module 160 creates an execution stack based on each of the thread schedules in work queue 150. After arranging the execution stack, the model checker module 160 executes each thread of each thread schedule in turn, performing any context switches based, for example, on the use of semaphore values described above. As each thread is executed, the model checker module 160 then removes that particular thread from the execution stack until the stack is empty. Thus, no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating and deleting job stacks of Musuvathi with the system of Sivasubramanian and Tracht resulting in a systems and methods in which the jobs of Sivasubramanian utilize a job stack as in Musuathi in executing jobs on the cluster computing framework. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by ensuring no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once (See at least Musuvathi ¶ [0051]).

With regard to claim 6, Sivasubramanian and Tracht teach the method of claim 4, further comprising:
Sivasubramanian and Tracht do not specifically teach creating a job stack.
However, in analogous art Musuvathi teaches causing a job stack to be deleted based on analyzing the results of the second execution (Thus, model checker module 160 creates an execution stack based on each of the thread schedules in work queue 150. After arranging the execution stack, the model checker module 160 executes each thread of each thread schedule in turn, performing any context switches based, for example, on the use of semaphore values described above. As each thread 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating and deleting job stacks of Musuvathi with the systems and methods of Sivasubramanian and Tracht resulting in a system in which the jobs of Sivasubramanian utilize a job stack as in Musuathi in executing jobs on the cluster computing framework. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by ensuring no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once (See at least Musuvathi ¶ [0051]).

With regard to claim 9, Sivasubramanian and Tracht teach the device of claim 8, wherein the one or more processors are further configured to:
Sivasubramanian and Tracht do not specifically teach creating a job stack.
However, in analogous art Musuvathi teaches cause a job stack to be created based on the plurality of jobs; and wherein the one or more processors, when providing the request to execute the particular job to the first cluster computing framework, are configured to: provide, based on the job stack being created, the request to execute the particular job to the first cluster computing framework (Thus, model checker module 160 creates an execution stack based on each of the thread schedules in work queue 150. After arranging the execution stack, the model checker module 160 executes each thread of each thread schedule in turn, performing any context switches based, for example, on the use of semaphore values described above. As each thread is executed, the model checker module 160 then removes that particular thread from the execution stack until the stack is empty. Thus, no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once in at least ¶ [0051]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating and deleting job stacks of Musuvathi with the system of Sivasubramanian and Tracht resulting in a systems and methods in which the jobs of Sivasubramanian utilize a job stack as in Musuathi in executing jobs on the cluster computing framework. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by ensuring no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution 

With regard to claim 13, Sivasubramanian and Tracht teach the device of claim 11, wherein the one or more processors are further configured to:
Sivasubramanian and Tracht do not specifically teach creating a job stack.
However, in analogous art Musuvathi teaches cause a job stack to be deleted based on analyzing the results of the second execution (Thus, model checker module 160 creates an execution stack based on each of the thread schedules in work queue 150. After arranging the execution stack, the model checker module 160 executes each thread of each thread schedule in turn, performing any context switches based, for example, on the use of semaphore values described above. As each thread is executed, the model checker module 160 then removes that particular thread from the execution stack until the stack is empty. Thus, no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once in at least ¶ [0051]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating and deleting job stacks of Musuvathi with the systems and methods of Sivasubramanian and Tracht resulting in a system in which the jobs of Sivasubramanian utilize a job stack as in Musuathi in executing jobs on the cluster computing framework. A person having 

With regard to claim 16, Sivasubramanian and Tracht teach the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
Sivasubramanian and Tracht do not specifically teach creating a job stack.
However, in analogous art Musuvathi teaches cause a job stack to be created based on the plurality of jobs; and wherein the one or more instructions, that cause the one or more processors to provide the request to execute the particular job to the first cluster computing framework, cause the one or more processors to: provide, based on the job stack being created, the request to execute the particular job to the first cluster computing framework (Thus, model checker module 160 creates an execution stack based on each of the thread schedules in work queue 150. After arranging the execution stack, the model checker module 160 executes each thread of each thread schedule in turn, performing any context switches based, for example, on the use of semaphore values described above. As each thread is executed, the model checker module 160 then removes that particular thread from 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating and deleting job stacks of Musuvathi with the system of Sivasubramanian and Tracht resulting in a systems and methods in which the jobs of Sivasubramanian utilize a job stack as in Musuathi in executing jobs on the cluster computing framework. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by ensuring no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once (See at least Musuvathi ¶ [0051]).

With regard to claim 20, Sivasubramanian and Tracht teach the non-transitory computer-readable medium of claim 18, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
Sivasubramanian and Tracht do not specifically teach creating a job stack.
cause a job stack to be deleted based on analyzing the results of the second execution (Thus, model checker module 160 creates an execution stack based on each of the thread schedules in work queue 150. After arranging the execution stack, the model checker module 160 executes each thread of each thread schedule in turn, performing any context switches based, for example, on the use of semaphore values described above. As each thread is executed, the model checker module 160 then removes that particular thread from the execution stack until the stack is empty. Thus, no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once in at least ¶ [0051]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating and deleting job stacks of Musuvathi with the systems and methods of Sivasubramanian and Tracht resulting in a system in which the jobs of Sivasubramanian utilize a job stack as in Musuathi in executing jobs on the cluster computing framework. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by ensuring no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once (See at least Musuvathi ¶ [0051])..

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SIVASUBRAMANIAN et al. Pub. No. US 2010/0250748 A1 (hereafter Sivasubramanian) in view of Tracht et al. Pub. No. US 2016/0112509 A1 (hereafter Tracht) as applied to claims 1, 3-5, 8, 10-12, 15 and 17-19 above and in further view of Hu et al. Pub. No. US 2018/0255122 A1 (hereafter Hu).

With regard to claim 7, Sivasubramanian and Tracht teach the method of claim 1, further comprising: 
Sivasubramanian and Tracht do not specifically teach comparing performance metrics of jobs.
However, in analogous art Hu teaches collecting performance metrics associated with the plurality of jobs; and comparing, based on collecting the performance metrics, execution performance of the plurality of jobs (the cognitive engine service 410 is configured to calculate a score corresponding to each task in one or more tasks based on the metrics data, and correlate the scores calculated for the one or more tasks to corresponding profiles for the one or more tasks. The score may represent a value that measures the efficiency of performing the task with a particular number of resource units … the score provides a metric for comparing the execution of different tasks using different numbers of resource units in at least ¶ [0060]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teach comparing performance metrics of jobs of Hu with the systems and methods of Sivasubramanian 

With regard to claim 14, Sivasubramanian and Tracht teach the device of claim 8, wherein the one or more processors are further configured to:
Sivasubramanian and Tracht do not specifically teach comparing performance metrics of jobs.
However, in analogous art Hu teaches collect performance metrics associated with the plurality of jobs; and compare, based on collecting the performance metrics, execution performance of the plurality of jobs (the cognitive engine service 410 is configured to calculate a score corresponding to each task in one or more tasks based on the metrics data, and correlate the scores calculated for the one or more tasks to corresponding profiles for the one or more tasks. The score may represent a value that measures the efficiency of performing the task with a particular number of resource units … the score provides a metric for comparing the execution of different tasks using different numbers of resource units in at least ¶ [0060]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teach comparing performance metrics of jobs of Hu with the systems and methods of Sivasubramanian and Tracht resulting in a system which considers comparison of performance metrics of .

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. Applicant argues in substance:

During the interview, Applicant's representative discussed the claims, the objection and rejections, the applied references, and proposed claim amendments. The Examiner agreed that the proposed amendments, substantially included in this amendment, overcome the applied references. The Examiner also agreed to call Applicant's representative to resolve any remaining issues if the application is not in condition for allowance.
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant asserts that Examiner agreed the proposed amendment/instant amendment overcomes the applied reference; this is, unequivocally, a false statement. Examiner did not make such an agreement. In fact, Applicant pressed Examiner multiple times during the interview to make such a statement and Examiner repeatedly declined to make such an agreement as Examiner could not reach that conclusion in does read on the claims. Argument has not been found to be persuasive.
the claimed invention clearly requires multiple clusters of computing frameworks. Therefore, the title "Remotely Managing Execution of Jobs in a Cluster Computing Framework" is sufficiently descriptive of the claimed invention.
With regard to point (b), Examiner respectfully disagrees with Applicant. MPEP § 606.01 recites “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”. That is, the title should be descriptive of Applicant’s invention; the instant title is merely descriptive of the field of invention/technological environment. Applicant, Examiner believes, would agree that Applicant did not invent remote management of jobs in a cluster. This is the technological area in which Applicant has, allegedly, contributed to innovation, but this is not descriptive of the invention which Applicant claims. Argument has not been found to be persuasive.
For at least the reasons presented in the interview and without acquiescing in the Examiner's rejection, the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose or suggest at least "providing, by the device, to a first cluster computing framework …” as recited in independent claim 1, as amended. Independent claims 8 and 15, as amended, recite similar features. Therefore, independent claims 1, 8, and 15, and the claims that depend thereon, are patentable over the cited sections of the applied references, whether taken alone or in any reasonable combination.
With regard to point (c), Examiner respectfully disagrees with Applicant. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. First, refer to response to point (a) above, Examiner made no agreements regarding the instant response overcoming the prior art. Second, as Applicant’s .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to 

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195